Case 2:19-cr-00122-RCY-RJK Document 64 Filed 05/19/21 Page 1 of 2 PageID# 382




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )              Criminal Case No. 2:19CR122 (RCY)
                                              )
RICHARD ALLEN REED,                           )
     Defendant.                               )
                                              )

                                              ORDER
       This matter is before the Court on the Defendant’s Motion to Continue Competency

Hearing (“Motion”) (ECF No. 63). The Defendant represents that he fell and broke his right hip

on May 15, 2021, five days before the competency hearing scheduled by this Court for May 20,

and that he is currently hospitalized and unable to sit before the Court for a hearing. (ECF No.

63.)

       Having considered the Defendant’s Motion and for good cause shown, the Motion is

GRANTED, and it is hereby ORDERED that the May 20, 2021 competency hearing is

CONTINUED GENERALLY.               Counsel are DIRECTED to confer with the undersigned’s

courtroom deputy to schedule a status hearing, to be conducted via videoconference, at which the

parties will provide to the Court an update on Mr. Reed’s condition and make recommendations

for rescheduling the competency hearing. The status hearing shall take place during the week of

June 1st, with counsel and the pretrial services officer present.

       Pursuant to 18 U.S.C. § 3161(h)(1)(A), this period of delay resulting from the ongoing

process to determine the mental competency of the Defendant remains an excludable period of

delay in computing the time within which the trial must commence and is required by the ends of

justice, which outweigh the best interest of the public and the Defendant in a speedy trial.
Case 2:19-cr-00122-RCY-RJK Document 64 Filed 05/19/21 Page 2 of 2 PageID# 383




       The Clerk is directed to send a copy of this Order to all counsel of record and United States

Pretrial Services, attention Brett Riley.

       It is so ORDERED.


                                                                    /s/
                                                     Roderick C. Young
                                                     United States District Judge
Richmond, Virginia
Date: May 19, 2021




                                                 2
